      Case 1:20-mj-03050-AOR Document 14 Entered on FLSD Docket 01/25/2021 Page 1 of 1
                                             COURT MINUTES                                               Page 10

                                   Magistrate Judge Edwin G. Torres
                        King Building Courtroom 10-5                         Date: 1/22/2021     Time: 10:00 a.m.
Defendant: 2) JORDAN P. GRENON               J#: 73682-018 Case #: 20-MJ-3050-OTAZO-REYES
AUSA: Michael Homer                                    Attorney: Pro se
Violation:    Consp. Defraud the US and to Deliver Misbranded Drugs/Criminal Contempt
Proceeding: Arraignment                                        CJA Appt:
Bond/PTD Held:       Yes      No       Recommended Bond:
Bond Set at: PTD                                                Co-signed by:
     Surrender and/or do not obtain passports/travel docs             Language: English
     Report to PTS as directed/or            x’s a week/month by      Disposition:
     phone:          x’s a week/month in person                           Defendant appears by VTC
     Random urine testing by Pretrial Services                            TAKEN OFF CALENDAR
     Treatment as deemed necessary
                                                                          AUSA Homer to schedule when
     Refrain from excessive use of alcohol
                                                                          Indictment or Information is filed
     Participate in mental health assessment & treatment
     Maintain or seek full-time employment/education
     No contact with victims/witnesses
     No firearms
     Not to encumber property
     May not visit transportation establishments
     Home Confinement/Electronic Monitoring and/or
     Curfew          pm to           am, paid by
     Allowances: Medical needs, court appearances, attorney visits,
     religious, employment
     Travel extended to:                                                  Time from today to ________ excluded
     Other:                                                               from Speedy Trial Clock

NEXT COURT APPEARANCE      Date:             Time:           Judge:                         Place:
Report RE Counsel:
PTD/Bond Hearing:
Prelim/Arraign or Removal:
Status Conference RE:
D.A.R. EGT-01:-1-22-2021-ZOOM-10:48 am                                Time in Court: 5
